Per Curiam:

N. N. Hastings brought a suit to quiet title against several defendants, and failing to recover prosecutes error. Various questions are argued in the briefs which cannot be considered, as it is impossible to ascertain from the record whether they were passed upon by the trial court. The petition alleged that plaintiff was in the possession of the property in controversy. This allegation was a material one, inasmuch as the suit was brought under the statute (Gen. Stat. 1901, § 5081), the pleading being too general to be sufficient upon any other theory. No special findings were made or asked. The judgment may have been based upon a decision against the plaintiff on the issue as to possession, the evidence thereon being conflicting. Under such circumstances we can only affirm it.